Citation Nr: 9923733	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  93-23 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for a bilateral leg 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from May 17 to June 10, 
1982.  This matter comes to the Board of Veterans' Appeals 
(Board) from a June 1992 rating decision of the Department of 
Veterans Affairs (VA) Philadelphia Regional Office (RO) which 
denied the claims of service connection for a psychiatric 
disorder, a low back disorder, and a bilateral leg disorder.  
The case was previously before the Board in September 1995 
and July 1998, at which times the claims were remanded for 
further development of the evidence.  


FINDINGS OF FACT

1.  No competent evidence has been submitted linking the 
post-service findings of a psychiatric disorder to service.

2.  The claim of service connection for a low back disorder 
is plausible; all available relevant evidence needed for an 
equitable disposition of the claim has been obtained by the 
RO.  

3.  A low back disorder pre-existed service and did not 
undergo any increase in disability during such service.  

4.  No lay or medical evidence has been submitted showing a 
bilateral leg disorder in service; no competent evidence has 
been submitted linking the post-service findings of a 
bilateral leg disorder to service.


CONCLUSIONS OF LAW

1.  The claim of service connection for a psychiatric 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim of service connection for a low back disorder 
is well grounded; a low back disorder pre-existed service and 
was not aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  

3.  The claim of service connection for a bilateral leg 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  

II.  Psychiatric Disorder

As to the first element of a well-grounded claim, the need 
for competent medical evidence of a current disability, the 
evidence of record amply demonstrates that the appellant has 
been diagnosed with schizophrenia.  See Epps, 126 F.3d at 
1468; Caluza, 7 Vet. App. at 506.  The appellant was admitted 
for private psychiatric hospitalization in November 1983; the 
discharge diagnosis in December 1983 was probable 
schizophrenia.  She was again hospitalized from October to 
November 1984 for schizophrenia.  Hospital and clinical 
records prepared in 1986 and 1987, and from 1992 to 1996, 
show continuing treatment for schizophrenia.  Moreover, VA 
examination in March 1997, and a February 1999 addendum to 
that examination, diagnosed schizophrenia.  The overwhelming 
quantity of evidence discussing the appellant's treatment for 
schizophrenia satisfies the initial element of a well-
grounded claim.  

The second element requires lay or medical evidence of 
incurrence or aggravation of schizophrenia in service.  See 
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  Although 
the service medical records are silent as to any psychiatric 
treatment, a May 1982 clinical record entry showed that the 
appellant was overheard speaking of suicide.  She denied any 
suicidal thoughts, but apparently stated she was not afraid 
of dying.  She contends that she incurred the currently 
diagnosed schizophrenia as a result of the stress she endured 
during active service.  The truthfulness of her contentions 
must be presumed when determining whether a claim is well 
grounded.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  Cf. Gaines v. 
West, 11 Vet. App. 353, 357 (1998) (in PTSD claims, lay 
evidence of an in-service stressor must be presumed true for 
purposes of a well-grounded analysis).  Thus, she has 
satisfied the second element of a well-grounded claim.  

With respect to the third element of a well-grounded claim, 
however, the record must include competent medical evidence 
linking the presumed in-service psychiatric injury or disease 
and the current schizophrenic disorder.  Epps, 126 F.3d at 
1468; Caluza, 7 Vet. App. at 506.  As the appellant did not 
serve continuously for a period of 90 days or more, she is 
not entitled to a one-year presumptive period after 
separation from service during which a psychosis manifested 
to a degree of 10 percent shall be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307(a), 3.309(a).  See also Grose v. Brown, 4 
Vet. App. 144, 147 (1993).  

The evidence relevant to this element is as follows:

? November to December 1983 private hospital records 
indicate that the appellant was admitted with various 
psychiatric symptoms and an essentially unremarkable past 
medical history; she provided history that the first 
episode of psychiatric symptoms was about a year earlier.  

? October to November 1984 private hospital records indicate 
that it was her second psychiatric hospitalization; the 
first hospitalization was in December 1983.  

? January 1986 private hospital records indicate that she 
had two prior hospital admissions, one of which occurred 
in 1984; it was noted that she stated she became ill 
psychiatrically in 1983 with subsequent hospitalization.  

? A May 1986 private hospital record indicates that she 
stated that her first psychiatric treatment was in 1983.  

? August 1986 and June to August 1987 private hospital 
records note several prior psychiatric admissions, but do 
not specify the earliest admission or discuss the onset of 
the symptomatology.  

? Private clinical records in July 1992 include a history, 
apparently provided by the appellant, showing that she had 
her first breakdown in 1985, with subsequent breakdowns in 
1987.  

? At October 1992 hearing she testified she received no 
psychiatric diagnosis or treatment during service; she 
appears to argue that the stress of her activities in 
service contributed to the onset of her psychiatric 
symptomatology.  

? February 1994 to July 1996 private hospital records 
indicate that her first psychiatric admission was in 1985.  

? VA examination in March 1997 noted that she dated her 
psychiatric illness to 1984, with onset of her condition 
brought about by a disagreement with her mother; the 
examiner identified three prior psychiatric 
hospitalizations, in 1985, 1987, and 1996.  The examiner 
opined that 

the association of possible cause between her 
military service and the development of her 
schizophrenia is perhaps minimal and 
insignificant.  Based on history, [the 
appellant] had been manifesting decline in 
functioning since around 1980.  [H]er 
involvement in the service might have been an 
aggravating stressor, but its affects would be 
quite insignificant as she stayed there only 
briefly.  She only developed full-blown 
psychosis sometime in 1984, which led to a 
psychiatric hospitalization about two years 
after she was discharged from the military 
service.  I would then say that her military 
service would have been most unlikely to have 
triggered her full-blown psychosis.

? In a February 1999 addendum to the March 1997 VA 
examination report, the same examiner wrote that the 
psychiatric condition started sometime in 1983, with 
almost a year of prodrome schizophrenia; that the service 
record did not show any evidence of possible 
symptomatology similar to the prodrome symptomatology 
stated in the 1983 hospitalization records; and it was 
opined that there could be no causal relationship and that 
her short-lived active service could not have caused or 
triggered a slowly developing psychotic disorder because 
(1) her service lasted only a few weeks and could not have 
impacted a subclinical prodrome of symptoms for just a 
limited period of time, and (2) her documented prodrome 
schizophrenia only started a few months after her 
separation, which was about a year before her first 
psychiatric hospitalization in 1983.  "Therefore, it is 
most unlikely that her military service . . . would have 
caused or aggravated a pending prodrome of schizophrenia, 
but rather, it started long after she was discharged from 
the military service."  

From the evidence summarized above, it is clear that the 
earliest finding of a psychiatric symptomatology is contained 
in the November to December 1983 private hospitalization 
records.  The appellant separated from service in June 1982.  
Thus, to satisfy the nexus requirement of a well-grounded 
claim, she need only submit competent medical evidence 
bridging the 17-month gap between June 1982 and November 
1983.  

Unfortunately, the bulk of the evidence is not probative to 
this concern.  The January and May 1986 private hospital 
records note prior hospitalizations in 1984 and the 
appellant's history of psychiatric hospitalization in 1983.  
These records do not discuss any treatment or symptomatology, 
in or related to, service.  Similarly, the June 1992 and 
February 1994 to July 1996 private hospital records note a 
first psychiatric breakdown in 1985, about three years after 
separation from service.  The March 1997 VA psychiatric 
examination notes hospitalization as early as 1985 and 
symptoms in 1984.  Again, these records do not discuss any 
treatment or symptomatology in, or related to, service.  
Thus, these documents are not probative as to nexus relative 
to the current psychiatric disorder and service.  

The November 1983 private hospital records indicated that the 
appellant stated her first psychiatric symptoms occurred 
about one year before.  This lay history would place that 
symptomatology in about November 1982, months after her June 
1982 separation from service.  Moreover, this evidence 
represents the appellant's own history simply recorded by a 
medical professional, unenhanced by any additional medical 
comment, and cannot constitute competent medical evidence.  
Such evidence cannot enjoy the presumption of truthfulness.  
LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  Thus, to the 
extent that this clinical report recites the appellant's own 
version of her medical history, it is not probative evidence 
as to the etiology of the disorder.  Therefore, it is not 
competent evidence.

In the February 1999 VA addendum, the examiner refers to a 
year of prodrome, or premonitory symptomatology, which 
corresponds to the appellant's history of a year of symptoms 
prior to her November 1983 hospitalization.  The examiner's 
discussion of such prodromal symptomatology is not limited by 
the constraints of LeShore, and may be considered competent 
medical evidence of such symptoms.  However, symptomatology 
one year before the November 1983 hospitalization would place 
the onset thereof in November 1982, about 5 months after 
separation from service.  Moreover, the examiner specifically 
noted that the service records failed to show any symptoms 
similar to the prodrome symptoms apparently exhibited within 
a year of the November 1983 hospitalization.  He also opined 
that there was no causal relationship between the appellant's 
short period of service and the post-service development of 
schizophrenia.  Thus, the examiner's commentary, while made 
by a medical professional, does not form the basis of 
competent medical evidence in support the appellant's 
contentions of a relationship between the current 
schizophrenic disorder and service.  

In the absence of competent medical evidence linking the 
current disorder with service, the claim is not plausible.  
Because the claim is not well grounded, VA is under no duty 
to assist the veteran in further development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

III.  Low Back and Bilateral Leg Disorders

A.  Factual Background

The service medical records indicate that the appellant had a 
low back disorder prior to service.  She did not complain of 
a low back disorder at a November 1981 pre-enlistment 
examination.  She entered service on May 17, 1982; the next 
day, however, at a May 18 pre-training examination, she 
complained of recurrent low back pain; an examiner indicated 
that the disorder was not severe and was relieved by 
exercise.  A May 21 clinical record entry showed complaints 
of low back pain and a history of a slipped disc 4 years 
previously.  As reported in a May 24 entry, the slipped disc 
occurred in 1977 and resulted in treatment at a private 
medical facility in York, Pennsylvania.  A May 28 entry 
indicated that back pain kept the appellant out of sports for 
the previous 5 years; an examiner noted that she had been in 
the service for 7 days with the low back disorder "not any 
worse."  A June 3 medical board report included a diagnosis 
of chronic low back pain, and opined that the low back 
disorder existed prior to service and was not aggravated by 
service.  

A September 1991 private clinical record discussed the 
appellant's complaints of parethesias in her legs and low 
back pain.  A July 1992 private clinical record showed 
chronic low back pain.  

The appellant testified at an October 1992 hearing that she 
suffered physical abuse in boot camp during her few weeks of 
service.  She stated that her back problems before service 
were not nearly as bad as the symptoms in service, which she 
said were increased by the many push-ups she had to do.  She 
also testified that her leg pain had nothing to do with 
anything she experienced in service.  

A December 1992 private clinical record indicated that the 
appellant complained of pain in her legs for about one year.  

February 1996 private psychiatric hospitalization records 
noted that the appellant had lumbosacral strain secondary to 
a motor vehicle accident at the age of 18 or 19 years.  

The March 1997 VA psychiatric examination report indicated 
that the appellant complained of leg pain.  

VA examination in April 1997 indicated that the appellant had 
low back pain in service and complained of leg pain "a few 
years ago".  She reported that she had some low back pain 
prior to her entry into service, but had not received any 
treatment.  Examination revealed that she walked with a limp.  
The examiner diagnosed recurrent lumbar strain that began in 
her teenage years.  X-ray study of her lumbosacral spine 
showed "minimal if any" disc space narrowing at L5-S1 that 
might represent early degenerative disc disease.  

In a January 1998 addendum, the April 1997 VA examiner 
indicated that the X-ray studies of the appellant's lumbar 
spine were interpreted as within normal limits and thus it 
was opined that she had no abnormality; the examiner wrote 
that the diagnosis remained "possible" recurrent low back 
strain based purely on the appellant's subjective reports.  

B.  Low Back Disorder Analysis

The claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, it is not inherently implausible.  See 
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  As to 
the first element of a well-grounded claim, the evidence 
summarized above documents competent medical evidence of a 
current low back disorder.  As to the second element, the 
appellant testified that her low back symptomatology 
increased in severity during her brief service.  As a 
layperson, she is competent to provide an eyewitness account 
of her own visible symptoms, including her recollection of 
the severity of her symptoms in service.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994).  This testimony, which must be 
presumed true for purposes of determining whether the claim 
is well grounded, see Robinette, 8 Vet. App. at 75-76 and 
King, 5 Vet. App. at 21, is sufficient to satisfy the lay-
evidence requirement of a well-grounded claim.  There is no 
dispute concerning the fact that the current low back 
disorder is the same as that suffered by the appellant before 
and during service.  Therefore, the appellant has met her 
burden of submitting a plausible, well-grounded claim of 
service connection for a low back disorder.  

VA has a resulting duty to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The claim was remanded in September 1995 for 
evidentiary development, including VA examination to 
determine the nature and etiology of the low back disorder.  
An examination was conducted in April 1997, but as discussed 
in the Board's July 1998 remand, the examination report 
required further review.  (The July 1998 remand discussed in 
detail the RO assistance to the appellant to that point.)  
The record now includes a January 1998 VA examination report, 
amplifying the April 1997 findings that were not before the 
Board in July 1998.  The appellant apparently was asked to 
return for further evaluation, but a March 1999 report 
indicated that she did not report for the examination, did 
not respond to a written inquiry, and was unreachable by 
telephone.  The physician wrote that the appellant's presence 
was necessary to answer the questions posed by the remand and 
that it was impossible to render an opinion without her 
presence.  

In an April 1999 letter, the RO informed the appellant of the 
provisions of 38 C.F.R. § 3.655, requiring evaluation of an 
original compensation claim based on the evidence of record 
where a claimant fails to report for a scheduled examination.  
VA has assisted the appellant in obtaining medical 
documentation, afforded her VA examinations, and attempted to 
clarify the record with further VA examination.  The duty to 
assist is not a one-way street; the appellant cannot wait 
passively for assistance by ignoring scheduled examinations 
required by the Board.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  On appellate review, the Board sees no 
areas in which further development may be fruitful.  

The appellant is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  The appellant did not complain of a 
low back disorder at a November 1981 pre-enlistment 
examination, but did at a May 18, 1982 pre-training 
examination conducted the day after she entered service.  She 
continued to provide a history of a pre-existing low back 
disorder in the following weeks.  These admissions by the 
appellant during clinical evaluations in service constitute 
clear and unmistakable evidence of a pre-existing disorder, 
thereby rebutting the presumption of soundness.  See Doran v. 
Brown, 6 Vet. App. 283, 286 (1994) (presumption of soundness 
was rebutted by clear and unmistakable evidence consisting of 
appellant's own admissions contained in service medical 
records). 

As to the merits of her claim, the key consideration is 
whether the evidence supports a finding that the low back 
disorder underwent an increase in disability during service.  
The appellant contends that it did, which was sufficient to 
well ground the claim.  Now, at the merits stage of the 
claim, the Board must rely on a medical opinion.  See Crowe 
v. Brown, 7 Vet. App. 238, 246 (1994) (record must contain a 
medical opinion addressing the relevant medical question).  
For the most part, the relevant evidence summarized above 
discusses the current status of a low back disorder, rather 
than the medical question of whether there was an increase in 
disability.  VA attempted, per the Board's remand, to secure 
such medical evidence in the form of a VA examination.  The 
appellant, however, did not report as requested.  

The available evidence discussing this medical issue consists 
of two service medical documents and the appellant's October 
1992 hearing testimony.  She testified that her back problems 
before service were not nearly as bad as the symptoms in 
service, which she said were increased by certain physical 
exertion she was required to do.  Generally, statements 
prepared by lay persons, who are ostensibly untrained in 
medicine, cannot constitute competent medical evidence to 
render a claim well grounded.  The capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge.  
For the most part, a witness qualified as an expert by 
knowledge, skill, experience, training, or education must 
provide medical testimony.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The record does not indicate that 
she has the requisite expertise to render a medical opinion.  

In the May 28, 1982 service clinical record entry, an 
examiner described the low back disorder "not any worse" 
over the short course of her service.  The June 3 medical 
board report opined that the low back disorder was not 
aggravated by service.  These medical conclusions, adverse to 
the appellant's claim that the low back symptoms increased 
during service, are the only medical documents relevant to 
this question.  As such, they must control the outcome of the 
case.  As to the weight to be given the unequivocal opinion 
of an in-service Medical Board concerning whether a 
preexisting condition underwent increased disability in 
service vis-a-vis a lay appellant's unsubstantiated 
allegations to the contrary, see Gahman v. West, No 96-1303 
(U.S. Vet. App. June 4, 1999).  In the face of such competent 
evidence, the Board cannot conclude that the pre-existing low 
back disorder underwent an increase in symptomatology during 
service.  Therefore, the preponderance of the evidence is 
against the claim of entitlement to service connection, based 
on aggravation, for a low back disorder.  

C.  Bilateral Leg Disorder Analysis

As to the first element of a well-grounded claim, the need 
for competent medical evidence of a current disability, see 
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506, the 
evidence of record demonstrates that the appellant has 
symptomatology consistent with a bilateral leg disorder.  The 
September 1991 private clinical record discussed the 
appellant's complaints of parethesias in her legs.  The 
December 1992 private clinical record indicated that she 
complained of pain in her legs.  The March 1997 VA 
psychiatric examination and April 1997 VA examination reports 
indicated that she complained of leg pain and walked with a 
limp.  This evidence satisfies the initial element of a well-
grounded claim.  

The second element requires lay or medical evidence of 
incurrence or aggravation of a bilateral leg disorder in 
service.  See Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506. The service medical records are silent as to a bilateral 
leg disorder.  The first clinical evidence of a leg disorder 
is the September 1991 private clinical record discussing the 
appellant's complaints of parethesias in her legs.  However, 
the appellant's written contentions do not discuss whether 
this symptomatology was present in service.  Moreover, she 
testified in October 1992 that her leg pain had nothing to do 
with anything she experienced in service.  Based on her 
testimony and her lack of contentions, the Board cannot 
conclude that she has submitted even lay evidence of an in-
service injury or disease that might satisfy the second 
element of a well-grounded claim.  

Even if the Board were to conclude that the appellant had 
submitted lay evidence of an in-service injury or disease, 
the record does not contain competent medical evidence 
linking the current bilateral leg symptoms to service.  The 
September 1991 private clinical record and the March 1997 VA 
psychiatric examination report did not discuss the etiology 
of the appellant's bilateral leg complaints.  The December 
1992 private clinical record indicated that the appellant 
complained of pain in her legs for about one year, which 
would place the onset of the complaints sometime in 1991, 
about nine years after the appellant separated from service.  
The April 1997 VA examination report indicated that the 
appellant complained of leg pain "a few years ago", a vague 
description that could mean no more than a small number of 
years and certainly not the approximately 15 years between 
service and the date of the examination.  For these reasons, 
the record does not include competent medical evidence 
linking the current bilateral leg complaints to service.  To 
the extent that the appellant contends there is such a 
relationship, as layperson she is not competent to render 
such a medical opinion.  See Espiritu, 2 Vet. App. at 494-95.  

As the appellant has not submitted lay or medical evidence of 
a bilateral leg disease or injury in service, or competent 
medical evidence of a link between the current complaints and 
some such disorder in service, the claim is not well 
grounded.  Because it is not well grounded, VA is under no 
duty to assist her in further development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

IV.  Other Considerations

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the September 1992 statement of the case and in the April 
1993, April 1998, and May 1999 supplemental statements of the 
case in which the appellant was informed that the reason for 
the denial of the claim was the lack of evidence (1) relating 
a psychiatric disorder and a bilateral leg disorder to 
service and (2) showing an increase in low back 
symptomatology during service.  Furthermore, by this 
decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a psychiatric disorder is denied.  

Service connection for a low back disorder is denied.  

Service connection for a bilateral leg disorder is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

